ACCEPTED

05-15-00384-CV
                                        05-15-00384-CV
                              FIFTH COURT OF APPEALS
                                       DALLAS, TEXAS
                                   3/25/2015 3:08:04 PM
                                             LISA MATZ
                                                 CLERK




                        FILED IN
                 5th COURT OF APPEALS
                     DALLAS, TEXAS
                 3/25/2015 3:08:04 PM
                       LISA MATZ
                         Clerk